Citation Nr: 0405687	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased evaluation for left shoulder 
injury, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to January 
1982, from November 1990 to May 1991, and from December 1992 
to December 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO (or agency of original 
jurisdiction (AOJ)) denied service connection for post-
traumatic stress disorder and continued the noncompensable 
evaluation for left shoulder injury.  

In May 2002, the RO granted a 20 percent for left shoulder 
injury.  Because this is not the maximum evaluation for this 
disability, the appeal continues.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded).

The record reflects that following the issuance of a June 
1995 rating decision, the veteran filed a timely notice of 
disagreement.  A statement of the case was issued in March 
1999, but the veteran did not submit a substantive appeal as 
to any of the issues.  Thus, the Board finds that the issues 
addressed in the statement of the case, here, increased 
evaluations for bilateral chondromalacia, left ear hearing 
loss, and tinnitus and service connection for low back pain 
and short-term memory loss are not currently before the 
Board.

In a July 2002 memorandum, the veteran's representative 
stated that the veteran was seeking increased evaluations for 
the service-connected bilateral knee disorder and hearing 
loss.  As these claims have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).




FINDINGS OF FACT

1.  There is no credible, supporting evidence that the 
claimed inservice stressors occurred.

2.  Left shoulder injury is currently manifested by abduction 
limited to 90 degrees.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for left shoulder injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims by means of March 1999 letter, the 
July 2000 rating decision, and the May 2002 statement of the 
case.  As to the claim for service connection for post-
traumatic stress disorder, in the March 1999 letter, the RO 
informed the veteran that it needed evidence of traumatic 
events that occurred in service that triggered emotional 
symptoms.  The RO stated that the veteran must provide a 
diagnosis from a physician of post-traumatic stress disorder 
and provide a nexus between the diagnosis of post-traumatic 
stress disorder and the events in service.  In the July 2000 
rating decision and the May 2002 statement of the case, the 
RO told the veteran that while he had provided evidence of a 
diagnosis by a medical professional of post-traumatic stress 
disorder, there was no corroborating evidence that the 
inservice stressors that he had reported at the time the 
diagnosis was made had occurred.  The RO informed the veteran 
that he had failed to respond to the letter it had written 
him, where it asked him to describe his inservice stressors 
and that such evidence was needed so that VA could attempt to 
verify the stressors.

As to the left shoulder, in the July 2000 rating decision, 
the RO noted that the veteran had failed to appear for an 
examination and that it could not evaluate the severity of 
the left shoulder disorder without a current examination.  
Following the examination, in the May 2002 statement of the 
case, the RO stated that because the veteran was able to 
abduct his left arm to shoulder level that no more than a 
20 percent evaluation was warranted.  The RO stated that to 
obtain the next higher evaluation, the evidence would need to 
show that he abducted his arm between the side and shoulder 
level.

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to support his claims.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
March 1999 letter, the RO told the veteran that it would 
obtain his service medical records, it would request records 
from a VA medical facility if the veteran had been treated at 
one, and would obtain private medical records if the veteran 
gave it authorization to obtain the records.  The RO noted 
that it was the veteran's responsibility to make sure VA 
received such records.  In the May 2002 statement of the 
case, the RO informed the veteran that it must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  It told the veteran 
that as long as he adequately identified the records, that VA 
would assist in obtaining them.  The RO stated that it was 
responsible for obtaining medical records held by any federal 
department or agency that the veteran identified.  It further 
stated that it would obtain medical records from other 
health-care facilities as long as the veteran adequately 
identified the facilities, but noted that the veteran had the 
ultimate responsibility for obtaining those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had already obtained the veteran's 
service medical records from the National Personnel Records 
Center.  The RO obtained the veteran's service personnel 
records and the VA treatment records from the outpatient 
treatment center in Los Angeles, California.  The veteran has 
not indicated having received any private treatment for 
either his post-traumatic stress disorder or the left 
shoulder disorder.  He has received VA examinations in 
connection with his claims.  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, regarding only the issue of entitlement 
to an increased evaluation for left shoulder injury, in a 
July 2000 rating decision, an increased evaluation was 
denied.  Only after that rating action was promulgated did 
the AOJ, in the May 2002 statement of the case, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
The Board notes that the AOJ provided the veteran with notice 
of the evidence necessary to substantiate a claim for service 
connection for post-traumatic stress disorder in March 1999, 
which was prior to the rating decision.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  At the time 
the statement of the case was issued, the veteran was 
provided 60 days to submit additional evidence.  He has 
submitted nothing since his notice of disagreement, which was 
filed in March 2001.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  For the 
reasons stated above, the Board finds that the requirements 
of the VCAA have been met.

II.  Decision

A.  Post-traumatic stress disorder

The veteran has attributed his post-traumatic stress disorder 
to his service in the Persian Gulf.  He states that he had 
two traumatic experiences there.  The first occurred when he 
was in Kuwait City, looking for a sniper and clearing 
citizens out.  He asserts that he killed an Iraqi soldier and 
found pictures of the man's family and felt guilty and 
distressed by this.  The second occurred when a friend of 
his, with whom he had played cards, was called out on a 
mission and was killed.

A May 1991 report of medical examination shows that the 
veteran had a normal psychiatric evaluation.  In a report of 
medical history completed by the veteran at that time, he 
denied a history of ever having or having then frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.

The veteran's DD214 from his service in the Persian Gulf 
showed that he received an Army Lapel Button, Army Service 
Ribbon, National Defense Service Medal, Army Reserve 
Component Overseas Training Ribbon, Air Force Training 
Ribbon, Air Force Good Conduct Medal, Air Force Overseas 
Short Tour, Expert Badge Rifle, and Expert Badge Pistol.  His 
military occupational specialty was "military police."

An October 1997 VA psychological evaluation report shows that 
the veteran reported the stressors that are described above.  
He stated he had problems with short-term memory loss, night 
sweats, sleeplessness, and headaches.  The veteran reported 
that he first saw a psychiatrist in 1991 after the death of 
his child.  He stated he experienced depression at that time 
and some suicidal ideation, but denied any attempts or 
gestures.  He denied being on any current medication.  The VA 
psychologists (the evaluation was signed by two 
psychologists) determined that the veteran met all the 
criteria for a diagnosis of post-traumatic stress disorder.  
They stated that the veteran had been exposed to "multiple 
traumatic events during his service in the Persian Gulf which 
involved serious life threat and witnessing a death."

Other VA treatment records show diagnoses of post-traumatic 
stress disorder.

In December 1997, the veteran stated that he was filing a 
claim for service connection for post-traumatic stress 
disorder.  

On March 8, 1999, the RO informed the veteran that it had 
received his claim for service connection for post-traumatic 
stress disorder.  It stated that in order to evaluate his 
claim, it needed a personal description of the traumatic 
events and of the subsequent changes in his behavior.  It 
asked that the veteran provide the dates and places of his 
military assignments and of his special duties at the time of 
each traumatic event.  It also asked that the veteran 
identify the events or experiences he found most upsetting 
and to provide as much detail as he could-such as, the date 
and place of the events, the names of the persons involved, 
how long the event lasted, what was his role during the 
events, and how destructive the events were.  The RO asked 
the veteran to submit this evidence within 60 days from the 
date of the letter, but that he could submit this evidence up 
to one year from the date of the letter.  The record reflects 
that the veteran has not provided a description of his 
inservice stressors.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003

Post-traumatic stress disorder requires (i) medical evidence 
diagnosing post-traumatic stress disorder, (ii) medical 
evidence establishing a link between current symptoms and an 
inservice stressor or stressors, and (iii) credible 
supporting evidence that the claimed inservice stressor or 
stressors occurred.  38 C.F.R. § 3.304(f) (2003); see also 
Cohen v Brown, 10 Vet. App. 128 (1997); 64 Fed. Reg. 32807 
(1999).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 2002).

"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99 (Oct. 1999); see 38 U.S.C.A. § 1154(b); Gaines v. West, 
11 Vet. App. 353, 359 (1998).  However, a veteran is still 
required to show evidence of a current disability and a link 
between that current disability and service.  See Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999) (holding that § 1154(b) 
does not obviate the requirement that the veteran submit 
evidence of a current disability and evidence of a nexus 
between the current disability and service); see also Clyburn 
v. West, 12 Vet. App. 296, 303 (1999).  If the veteran did 
not serve in combat, or if the claimed stressor is not 
related to combat, the record must contain corroborating 
evidence that the inservice stressor occurred.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
post-traumatic stress disorder.  The reasons follow.

The Board will concede that a diagnosis of post-traumatic 
stress disorder has been entered based upon the veteran's 
report of the inservice stressors.  However, the veteran's 
claim fails because he has not brought forth evidence to 
corroborate his inservice stressors.  In fact, he ignored the 
March 1999 letter that the RO had sent him requesting 
detailed information about his inservice stressors.  The RO 
then informed the veteran, in its July 2000 denial of the 
claim, that he had failed to furnish the details of his 
inservice stressors and that without corroboration of his 
inservice stressors, service connection for post-traumatic 
stress disorder could not be granted.  The RO reiterated this 
information in the May 2002 statement of the case.  The 
veteran has failed to provide VA with the necessary 
information to support his claim for service connection for 
post-traumatic stress disorder.  The Board notes that based 
upon this finding alone, it could be determined that the 
veteran has abandoned his claim for service connection for 
post-traumatic stress disorder.  See 38 C.F.R. § 3.158 (2003) 
(where evidence requested in connection with a claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned).  The RO has repeatedly 
told the veteran that it needs the detailed description of 
his inservice stressors, and the veteran has failed to 
provide such information.  The Court has consistently held 
that the "duty to assist is not a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (adding that if a 
veteran wishes help that he cannot passively wait for it).  

The veteran's occupational specialty was that of a military 
police officer.  He did not receive any awards that would 
indicate that he engaged in combat.  A review of the record 
reveals no supporting lay statements from the veteran's 
fellow unit members or others who may have witnessed or 
participated in the alleged events.  Here, the only evidence 
that supports the veteran's allegation of the inservice 
stressors are his statements.  The veteran's statements, by 
themselves, cannot, as a matter of law, establish the 
occurrence of a combat stressor; nor can credible supporting 
evidence of the actual occurrence of an inservice stressor 
consist solely of after-the-fact medical nexus evidence.  See 
Cohen, 10 Vet. App. 128; Moreau, 9 Vet. App. 389; Dizoglio, 9 
Vet. App. at 166.  Thus, the VA psychologists's findings that 
the veteran has post-traumatic stress disorder based upon the 
stressors he reported would not provide corroboration.  The 
evidentiary record in this case clearly shows that a properly 
supported diagnosis of post-traumatic stress disorder has not 
been substantiated, and there is no evidence that the veteran 
served in combat or was exposed to life-threatening 
situations on isolated occasions.  

While the Board has considered the doctrine of affording the 
veteran the benefit of the doubt with regard to the issue on 
appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  See 38 C.F.R. § 
3.102 (2002); Gilbert, 1 Vet. App. at 55.

The Board does not dispute that the veteran has a psychiatric 
disorder; however, the record does not support a finding that 
the veteran has post-traumatic stress disorder attributable 
to his military service, or any incident therein.  As stated 
above, the evidence of record does not verify that the 
veteran engaged in combat, and there is no credible 
supporting evidence that his alleged combat stressors 
occurred, apart from the veteran's own lay statements.  
Therefore, the veteran's claim for service connection for 
post-traumatic stress disorder fails on the bases that all of 
the elements required for a such a showing under 38 C.F.R. 
§ 3.304(f) have not been met.  Thus, the preponderance of the 
evidence is against entitlement to service connection for 
post-traumatic stress disorder.

B.  Left shoulder injury

Service medical records show that the veteran reported he was 
right-handed.

Service connection for a left shoulder disorder was denied by 
means of a June 1995 rating decision.  The veteran appealed 
the denial of service connection, and in March 1999, the RO 
granted service connection for left shoulder injury and 
assigned a noncompensable evaluation, effective December 17, 
1994.  The RO noted that the veteran would be scheduled for 
an immediate VA examination to determine the current severity 
of the service-connected disability.

The record reflects that the veteran was scheduled for a VA 
examination in March 1999 and failed to report for the 
examination.  In July 2000, the RO determined that the 
noncompensable evaluation would be continued, as the veteran 
had not appeared for the examination and there were no 
current medical records upon which to base the assignment of 
an evaluation.  In the veteran's notice of disagreement as to 
the continuance of the noncompensable evaluation, he stated 
he was willing to report for an examination.

A March 2001 VA examination report shows that the veteran 
complained of limitation of range of motion of his left 
shoulder.  He stated he had a constant pain in the left 
shoulder and reported weakness, fatigue, and lack of 
endurance.  He denied any swelling or locking of the joint.  
He described frequent flare-ups that were distressing to his 
daily living.  The examiner stated that the veteran had a 
six-centimeter scar over the left shoulder anterior aspect, 
which was well healed and without any keloid, redness, or 
tenderness.  He stated that examination of the left shoulder 
revealed no crepitation or laxity and that both shoulders 
were symmetrical in shape and form.  There was no redness, 
heat, swelling, or effusion present over the left shoulder.  
The examiner described the joint as stable.  Flexion was to 
130 degrees, abduction was to 90 degrees, and external and 
internal rotation was to 70 degrees.  He stated that on 
examination, there was no weakness present.  The examiner 
stated that the veteran's activities and occupation had not 
been affected by his limitation of his left shoulder.  He 
noted that the veteran took pain medication on an as-needed 
basis to control the pain that he had occasionally, but that 
this injury had "not affected the veteran too greatly."  He 
stated that x-rays showed no abnormality present.  He entered 
a diagnosis of residual left shoulder injury with limitation 
of range of motion.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The normal range of motion for shoulder flexion is from 
0 degrees to 180 degrees.  38 C.F.R. § 4.71, Plate II (2003).  
Normal range of motion for shoulder abduction is from 
0 degrees to 180 degrees.  Id.  Normal external and internal 
rotations of the shoulder are both from 0 degrees to 
90 degrees.  Id.

The Rating Schedule provides that limitation of motion of the 
arm to no higher than shoulder level warrants a 20 percent 
evaluation for the minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2003).  When motion is possible only to midway 
between the side and shoulder level, a 20 percent evaluation 
is warranted for the minor arm.  Id.  Motion to no more than 
25 degrees from the side warrants a 30 percent evaluation for 
the minor arm.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for left shoulder injury.  
Under Diagnostic Code 5201, it evaluates the service-
connected shoulder disability based upon limitation of 
abduction.  The veteran's abduction at the time of the March 
2001 examination was to his shoulder.  Such would warrant no 
more than a 20 percent evaluation.  The Board notes that the 
20 percent evaluation also contemplates limitation of 
abduction to midway between the side and shoulder level for 
the minor arm.  In order to warrant the next higher 
evaluation, the veteran's abduction of the left arm would 
need to be limited to 25 degrees.  That has not been shown 
based upon any of the medical findings, nor has the veteran 
claimed such.

A claimant's painful motion may add to the actual limitation 
of motion so as to warrant a higher rating under diagnostic 
criteria pertaining to limitation of motion.  VAOPGCPREC 9-
98; DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  The Board has considered this in determining 
that no more than a 20 percent evaluation is warranted.  No 
medical professional has described the veteran's left 
shoulder as being so severely disabled based upon limitation 
of motion or limitation of function, to include due to 
weakness, incoordination, or excess fatigability.  In the 
March 2001 examination report, the examiner stated that upon 
doing range of motion, there was no weakness shown.  He added 
that the veteran's occupation and activities had not been 
affected by his limitation in his left shoulder.  Such 
findings would not support an evaluation in excess of 
20 percent for the left shoulder.

As to applying the veteran's service-connected disability to 
other Diagnostic Codes, the Board notes that there is no 
medical evidence in the record that establishes that the 
veteran's left shoulder is ankylosed and thus application of 
Diagnostic Code 5200 is not appropriate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2003).  Additionally, there is 
no evidence that the veteran has an impairment of the humerus 
or the clavicle or evidence of dislocation to warrant 
consideration of Diagnostic Codes 5202 and 5203, even by 
analogy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 
(2003).  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his left shoulder injury was 
worse than the noncompensable evaluation contemplated, he is 
correct, and the RO subsequently granted a 20 percent 
evaluation.  However, to the extent that he has implied that 
he warrants an evaluation in excess of 20 percent, the 
medical findings do not support his assertions for an 
increased evaluation for the reasons stated above.  Taking 
the veteran's contentions into account, and the medical 
findings, an evaluation of 20 percent but no more is 
warranted for the service-connected left shoulder injury, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. 49.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

An evaluation in excess of 20 percent for left should injury 
is denied.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



